DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s remarks filed on 5/5/2021 have been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 5/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number(s) 16136600 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The provisional rejection of claims 1, 11, and 18, at least, on the ground of nonstatutory double patenting, as being unpatentable over at least claim 1 of copending Application No. 16/136,600 (Pascoguin et al., US 2020/0098348) in view of Jones et al. (US 8,223,590) and Ross et al. (US 2012/0147701), has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a device, comprising: a focus controlling component configured to control a focus of a laser beam that passes through water and induces plasmas that emit signals, wherein the focus of the laser beam is controlled such that the signals emitted by the induced plasmas interfere to form a combined signal that propagates in a desired direction. 
Independent claim 11 recites a system, comprising: a laser source configured to generate and output a laser beam; and a focus controlling component configured to control a focus of the laser beam to have a three dimensional focal pattern with multiple foci, such that as the laser beams passes through water, plasmas are induced that emit signals that interfere to form a combined signal that propagates in a desired direction. 
Independent claim 18 recites a method, comprising: generating a laser beam; controlling a focus of the laser beam to have a three dimensional focal pattern with multiple foci; and passing the laser beam through water to induce plasmas that emit sonar signals, wherein the sonar signals interfere to form a combined sonar signal that propagates in a desired direction. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 18 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Jones et al. (US 7,260023), teaches remotely generating an acoustic source in water or another liquid having optical group velocity dispersion via a photo-acoustic sound generation technique, capable of generating an acoustic pulse, through ionization, at a predetermined remote underwater location many meters from the laser source (Abstract; col. 2, lines 55-60). 
Another prior art reference, Wang et al. (“Creation of identical multiple focal spots with three-dimensional arbitrary shifting,” 2017), teaches a simple and flexible method to create identical multiple focal spots with three-dimensional arbitrary shifting without moving lenses or laser beams. An incident cylindrical vector (CV) beam superposed with predesigned phase and amplitude modulations is tightly focused by a single lens. Multiple focal spots with predetermined number and positions are generated and the identical intensity distribution as well as the polarization distribution for each individual focal spot is demonstrated.  A three-dimensional dynamic shifting with four identical focal spots along a pyramid-like trajectory by continuously regulating the phase and amplitude modulations on the incident CV beam can be formed.  Furthermore, multiple focal spots with unique intensity profile can also be achieved when proper diffractive optical element (DOE) is associated in the focusing system (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 18. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645